

Exhibit 10.14i


NON-EMPLOYEE DIRECTOR


TERMS AND CONDITIONS


1.
Terms and Conditions: This grant of deferred stock units is made under the
Ingevity Corporation 2016 Omnibus Incentive Plan (the “Plan”), and is subject in
all respects to the terms of the Plan, including all the Non-employee Director
Deferred Compensation Plan, which is a part of the Plan. All terms of the Plan
are hereby incorporated into these terms and conditions (the “Terms and
Conditions”) by reference. In the event of a conflict between one or more
provisions of these Terms and Conditions and one or more provisions of the Plan,
the provisions of the Plan shall govern. Each capitalized term not defined
herein has the meaning assigned to such term in the Plan.



2.
Confirmation of Grant: Effective as February 1, 2017 (the “Award Date”),
Ingevity Corporation (the “Company”) granted the Non-Employee Director whose
name is set forth in the notice of grant (the “Grantee”) Deferred Stock Units
with respect to a specified number of shares of Common Stock as set forth in the
Grantee’s notice of grant (the “DSUs”). By accepting the DSUs, the Grantee
acknowledges and agrees that the DSUs are subject to the Terms and Conditions
and the terms of the Plan.



3.
Stockholder Rights:



a.
Except as provided in Section 3(b) below, the Grantee will not have any
stockholder rights or privileges (including voting rights) with respect to the
shares of Common Stock subject to the DSUs until such shares of Common Stock
paid and delivered, and are actually issued and registered in the Grantee’s name
in the Company’s books and records.



b.
If the Company declares a cash dividend on its shares of Common Stock, on the
payment date of the dividend, the Grantee shall be credited with dividend
equivalents equal to the amount of such cash dividend per share of Common Stock
multiplied by the number of shares of Common Stock subject to the DSUs. The
dividend equivalents will be subject to the same terms regarding settlement as
the DSUs and will be paid in cash at the times that the corresponding shares of
Common Stock associated with the DSUs are delivered (or forfeited at the time
that the DSUs are forfeited). Such cash payment will not be subject to
withholding for applicable taxes, but shall be governed by Section 10 below.



4. Recoupment: The DSUs (including any DSUs that have vested but not yet been
settled) will be subject to recoupment pursuant to the terms of any recoupment
policy adopted or amended by the Company from time to time.

5.
Transferability: The DSUs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.



6.
Vesting: The DSUs are 100% vested; provided, however, that the DSU shall not be
settled with the Grantee until his or her separation from service as a
Non-Employee Director with the Company as described in Section 9 below.



7.
Termination of Service: If the Grantee’s service with the Company is terminated
by reason of death or Disability (as defined below), the DSUs shall be settled
as described in Section 9 below. For purposes of these Terms and Conditions
“Disability” means permanently and totally disabled in accordance with Section
409A of the Internal Revenue Code.



8.
Change in Control: In the event of a Change in Control, Section 14 of the Plan
shall control and Section 14 of the Plan shall supersede these Terms and
Conditions; provided, however, in the event that, following a Change in Control
in which the DSUs are assumed, the Grantee’s service is terminated by reason of
the Grantee’s death or Disability, the DSUs shall be settled as provided in
Section 9 of these Terms and Conditions.



9.
Settlement: Any DSUs not previously forfeited shall be settled by delivery of
one share of Common Stock for each DSU being settled. The DSUs shall be settled
as soon as practicable after the Grantee’s termination of service as provided in
Section 7 and 8, but in no event later than 60 days after termination of service
as Non-employee Director of the Company. The DSUs are subject to Section 409A of
the Internal Revenue Code, and all such payments shall be made in compliance
with the requirements of Section 409A of the Internal Revenue Code, including,
if applicable, the application of the six month settlement delay for any
specified employee (as defined in Section 409A of the Internal Revenue Code) as
a result of a separation from service (as defined in Section 409A of the
Internal Revenue Code).



10.
Tax Withholding: The Grantee as a Non-Employee Director is solely responsible
for the satisfaction of all taxes and penalties that may arise in connection
with the DSUs, and as such the Company has no withholding obligation associated
with the DSUs.



11.
No Right to Continued Service: The Grantee understands and agrees that these
Terms and Conditions do not impact the right of the Company or any of its
affiliates retaining the Grantee to terminate or change the terms of the
Grantee’s service with the Company.



12.
Captions: Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.



13.
Severability: In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.




